Citation Nr: 1145154	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-00 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1. Entitlement to an evaluation in excess of 10 percent prior to July 9, 2010, and in excess of 50 percent on or after July 9, 2010 for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, continued the disability rating of 10 percent, effective September 1, 2000, for PTSD. 

In a May 2011 decision, the Board remanded the claim of entitlement to an evaluation in excess of 10 percent for PTSD for additional development and adjudicative action. 

In August 2011, the RO increased the evaluation for PTSD to 50 percent effective July 9, 2010. The Veteran was advised of the above grant of increased rating; however, he did not withdraw his appeal. In AB v. Brown, 6 Vet. App. 35 (1993), the Veterans Court held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded. Thus, this appeal continues and has been returned to the Board for further appellate review.

The issue of entitlement to service connection for depression has been raised by the record by the Veteran's representative in the November 2011 informal hearing presentation (IHP), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.



REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Review of the record indicates that the Veteran's last VA examination for his service-connected psychiatric disability was in June 2011. Following the evaluation and review of the claims file, the examiner concluded, in pertinent part, that the Veteran's symptoms range from moderate to severe, but that the record contained several contradictions in regard to evaluation from multiple providers. He noted the Veteran scored nearly maximum on the Mississippi Scale for combat-related PTSD, which raised a question of validity in light of the Veteran's other test results, which were within a normal high range. The examiner indicated that neuropsychological testing may clarify the Veteran's reported memory problems and confirm diagnoses and additional treatment directions. 

Since VA undertook to provide an examination for the claim on appeal, the Board must ensure that the examination report is adequate in order to render a fully informed decision. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The June 2011 VA examination report is inadequate in light of the examiner's indication for additional neuropsychological testing. Thus, an additional examination, to include any and all indicated evaluation tests, deemed necessary by the appropriate examiner, is necessary to ascertain the current severity and impairment of the Veteran's service-connected PTSD. 

With regard to a TDIU, the Veteran reported in an October 2011 personal statement that he has not worked since June 2005 and requested a "total disability rating because all of [his] complaints are service-connected disabilities." In a November 2011 IHP, the Veteran's representative stated that "if the Board cannot grant a 100 percent rating for PTSD, the Veteran requests that he be granted individual unemployability." He reiterated that the Veteran cannot work because of his PTSD and cited an April 2011 VA outpatient treatment letter, which stated "[the Veteran] has been diagnosed with severe and chronic PTSD and is not able to engage in competitive employment." The Board also notes that the June 2011 VA examination report documented the Veteran last worked in 2005.

Although the RO has not developed or adjudicated this issue, the Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. Id.

The Board finds that the contentions made by the Veteran and his representative regarding unemployment status due to PTSD needs to be considered by the AOJ to determine whether this service-connected psychiatric disability renders him unable to obtain or maintain substantially gainful employment. In addition, since the Veteran does not currently meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), and it is VA's policy to grant a TDIU in all cases where a service-connected disability causes unemployability regardless of the percentage evaluations, 38 C.F.R. § 4.16(b), the RO/AMC should consider whether the TDIU claim should be sent to VA's Director of Compensation and Pension for extra-schedular adjudication. 38 C.F.R. § 3.321(b)(1) (2011); Bowling v. Principi, 15 Vet. App. 1 (2001).

Furthermore, the Veteran told the June 2011 VA examiner that he has been in receipt of Social Security benefits since 2005. Review of the record shows that reports from the Social Security Administration (SSA) are not of record. The United States Court of Appeals for Veterans Claims has repeatedly held that when VA is on notice of the possible existence of SSA records that may be relevant to a claim on appeal for VA benefits, it must obtain them. See Baker v. West, 11 Vet. App. 163, 169 (1998). The Veterans Claims Assistance Act of 2000 (VCAA) also emphasizes the need for VA to obtain records from any federal agency. 38 U.S.C.A. §§ 5103A(b)(3), (c)(3) (West Supp. 2010). Under these circumstances, an attempt should be made by the RO to obtain these records.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Send the Veteran proper VCAA notice as to what is needed to substantiate a claim for entitlement to a TDIU, and undertake any development necessary before adjudication.

2. Obtain all outstanding records of VA treatment pertaining to the Veteran's service-connected PTSD from May 2011, the date of the most recent VA outpatient treatment record, to the present. All efforts to obtain such records should be fully documented. If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

3. Obtain from the SSA a copy of its decision(s), if any, awarding the Veteran disability benefits, as well as copies of all medical records underlying the determination(s). In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. If the requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.

4. Schedule the Veteran for the appropriate examination to determine the current severity of his service-connected PTSD. Any and all indicated evaluation studies and tests, to include neuropsychological testing, deemed necessary by the examiner should be accomplished. The Veteran's claims file must be made available and reviewed by the examiner, and the examination report should reflect that such review was accomplished.

All objective findings pursuant to the rating criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 should be assessed and documented. The examiner should render specific findings with respect to the existence and extent (or frequency, as appropriate) of: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships. The examiner must also discuss any additional symptoms and the degree of social and industrial impairment, to include whether the Veteran is unable to obtain or retain substantially gainful employment due to his service-connected PTSD. The examiner should include a GAF score with an explanation of what the assigned score represents.  

5. Thereafter, the issues on appeal should be readjudicated. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


